Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. US 11080285 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all the element of claim 1 of ‘285 teaches all the elements of instant claim 51. See chart below. 
US 11080285 B2
Instant 
1. A method of generating cluster-based search results, the method comprising: 

receiving a sequence of alphanumeric characters; determining an electronic device for presenting the received sequence of alphanumeric characters; and as each alphanumeric character of the sequence is received: combining each alphanumeric character of the sequence with previously received alphanumeric characters of the sequence; cross-referencing the combination with a database to identify a media item group corresponding to the combination; 

determining a plurality of clusters between media items in the media item group; 


determining a number of media items within each of the plurality of clusters based on the electronic device;

 ranking each cluster of the plurality of clusters based on the number of the media items in the media item group corresponding to that cluster; and based on the ranking, 


generating for display the plurality of clusters comprising a first cluster in a first interactive dial and a second cluster in a second interactive dial on a display screen, wherein each interactive dial comprises a respective media item.
51. (New) A method comprising: 



receiving a query on an electronic device; 
















retrieving, in response to the query, a plurality of results, wherein the results are to be presented in a cluster

determining a characteristic of the electronic device; determining a number of results to be presented in the cluster based on the characteristic of the electronic device; 








and generating for display the cluster containing the determined number of results.



Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims  51-70 are rejected under 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites (emphasis added): 
51. (New) A method comprising: 
receiving a query on an electronic device; 
retrieving, in response to the query, a plurality of results, wherein the results are to be presented in a cluster; 
determining a characteristic of the electronic device; 
determining a number of results to be presented in the cluster based on the characteristic of the electronic device; 
and generating for display the cluster containing the determined number of results.
Examiner finds that the emphasized portions of claim 1 recite an abstract idea—namely, mental processes. See MPEP 2106.04(a)(2)(III). 
When read as a whole, the recited limitations are directed to using mental steps to observe and evaluate data. See id (“Accordingly, the ‘mental processes’ abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions”). 
Turning to each limitation individually, the first determining step merely requires observation and evaluation of a device’s characteristics.   
The second determining step merely requires observation and evaluation of a number of results based on the observation and evaluation of the device’s characteristics. 
The additional element “51. (New) A method comprising: 
receiving a query on an electronic device” recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). As such, it fails to integrate the exception. See id.  
The additional element “retrieving, in response to the query, a plurality of results, wherein the results are to be presented in a cluster1” recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). As such, it fails to integrate the exception. See id.  
The additional element “and generating for display the cluster containing the determined number of results” recites insignificant extra solution activity in the form of mere data gathering and outputting.  See MPEP 2106.05(g). As such, it fails to integrate the exception. See id.  
Accordingly, these additional elements do not integrate the abstract idea into a practical application. 
With respect to inventive concept, the additional element “A method comprising: receiving a query on an electronic device” is analogous to  “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  See MPEP 2106.05(d)(II). Thus, this element fails to provide an inventive concept because it recites well-understood, routine, and conventional activity. See id. 
With respect to inventive concept, the additional element “retrieving, in response to the query, a plurality of results, wherein the results are to be presented in a cluster”  is analogous to  “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  See MPEP 2106.05(d)(II). Thus, this element fails to provide an inventive concept because it recites well-understood, routine, and conventional activity. See id. 
With respect to inventive concept, the additional element “and generating for display the cluster containing the determined number of results”  is analogous to  “receiving or transmitting data over a network” and “storing and retrieving information in memory.”  See MPEP 2106.05(d)(II). 
Thus, this element fails to provide an inventive concept because it recites well-understood, routine, and conventional activity. See id. 
	Thus, for the reasons indicated above, claim 51 recites an abstract idea without significantly more. 
Claim 61 is rejected for the same reasons above. The language “[a] system comprising: control circuitry2 configured to” is recited as a high level of generality and is equivalent to mere instructions to apply an exception.  It fails to integrate the exception and fails to provide an inventive concept. 
Claim 52 recites “52. (New) The method of claim 51, further comprising determining a size of the cluster based on the determined characteristic of the electronic device.” This element fails to integrate the exception because it merely links the use of the exception to a particular technological field (i.e., the field of computing, particularly mobile computing). As such, this element fails to integrate the exception and fails to provide an inventive concept. See MPEP 2106.05(h). 
Claim 62 is rejected for the same reasons above. 
Claim 53 recites “53. (New) The method of claim 52, further comprising: determining a change of the characteristic of the electronic device.” This element is a mental process. It merely requires observation and evaluation of an characteristic of an electronic device. 
Claim 53 further recites “and in response to determining the change of the characteristic of the electronic device, modifying dimensions of the cluster based on the determined characteristic of the electronic device.” This element fails to integrate the exception because it merely links the use of the exception to a particular technological field (i.e., the field of computing, particularly mobile computing). Modifying a display to adapt to a mobile environment is part of the technical field of mobile computing. As such, this element fails to integrate the exception and fails to provide an inventive concept. See MPEP 2106.05(h). Thus, claim 53 recites an abstract idea without significantly more. 
Claim 63 is rejected for the same reasons above. 
Claim 54 recites “54. (New) The method of claim 51, further comprising: determining a change of the characteristic of the electronic device.” This element is a mental process. It merely requires observation and evaluation of an characteristic of an electronic device.
Claim 54 recites “and in response to determining the change of the characteristic of the electronic device, modifying the number of results presented in the cluster displayed on the electronic device, wherein the number of results is modified for optimized navigation in the cluster.” This element fails to integrate the exception because it merely links the use of the exception to a particular technological field (i.e., the field of computing, particularly mobile computing). Modifying a display to adapt to a mobile environment was part of the technical field of mobile computing before the effective filing date of the invention. As such, this element fails to integrate the exception and fails to provide an inventive concept. See MPEP 2106.05(h). Thus, claim 54 recites an abstract idea without significantly more. 
Claim 64 is rejected for the same reasons above. 
Claim 55 recites “55. (New) The method of claim 54, wherein modifying the number of results comprises one of removing at least one result from the cluster and adding at least one result from the cluster.” This element recites insignificant extra solution activity in the form of mere data gathering.  See MPEP 2106.05(g). Examiner takes official notice that “modifying the number of results comprises one of removing at least one result from the cluster and adding at least one result from the cluster” was well understood, routine, and conventional activity before the effective filing date of the invention.  As such ,this claim recites an abstract idea without significantly more. 
Claim 65 is rejected for the same reasons above. 
Claim 56 recites “56. (New) The method of claim 51, further comprising generating for display a graphic associated with a result of the one or more results.” This element generally links the abstract idea to a technological (i.e. computing) environment. See MPEP 2106.05(h). As such, this element fails to integrate the exception and fails to provide an inventive concept. For these reasons, this claim recites an abstract idea without significantly more.  
Claim 66 is rejected for the same reasons above. 
Claim 57 recites “(New) The method of claim 5 1, further comprising determining a location of the cluster on a display screen based on the determined characteristic of the electronic device.” This element fails to integrate the exception because it merely links the use of the exception to a particular technological field (i.e., the field of computing, particularly mobile computing). See MPEP 2106.05. Modifying a display to adapt to a mobile environment was  part of the technical field of mobile computing before the effective filing date of the invention. As such, this element fails to integrate the exception and fails to provide an inventive concept. See MPEP 2106.05(h). Thus, this claim recites an abstract idea without significantly more. 
Claim 67 is rejected for the same reasons above. 
Claim 58 recites “58. (New) The method of claim 57, further comprising graphically accentuating the cluster as compared to a second cluster in response to determining that the cluster corresponds to a higher number of results than the second cluster.” This element represents using a computer as a tool to perform the existing process of identifying whether one number is larger than another number in a cluster.  As such, it fails to integrate the exception and fails to provide an inventive concept because it recites mere instructions to apply an exception. See MPEP 2106.05(f): 
When determining whether a claim simply recites a judicial exception with the words "apply it" (or an equivalent), such as mere instructions to implement an abstract idea on a computer, examiners may consider the following: 
. . . 
(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. 

Claim 68  is rejected for the same reasons above. 
Claim 59 recites “59. (New) The method of claim 57, wherein the location of the cluster is at a position that is more prominent than a location of a second cluster on the display screen.” This element fails to integrate the exception and fails to provide an inventive concept because it merely links the use of the exception to a particular technological field (i.e. computing). See MPEP 2106.05(h). 
Claim 69 is rejected for the same reasons above. 
Claim 60 recites “60. (New) The method of claim 51, wherein the characteristic of the electronic device comprises a size of the display screen of the electronic device.” This element fails to integrate the exception and fails provide an inventive concept because it merely links the use of the exception to a particular technological field (i.e., the field of computing, particularly mobile computing). Modifying a display to adapt to a mobile environment is part of the technical field of mobile computing. As such, this element fails to integrate the exception and fails to provide an inventive concept. See MPEP 2106.05(h). Thus, this claim recites an abstract idea without significantly more. 
Claim 70 is rejected for the same reasons above. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 51-52, 56, 60-62, 66, and 70 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reynar US 8,990,193.
With respect to claim 51,  and  Reynar US 8,990,193  teaches “51. (New) A method comprising: receiving a query on an electronic device”  in col. 15:30-33; 
“retrieving, in response to the query, a plurality of results, wherein the results are to be presented in a cluster3” in col. 15:47-64: 
 Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

“determining a characteristic of the electronic device” in col. 15:55-64 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

“determining a number of results to be presented in the cluster based on the characteristic of the electronic device” in col. 15:55-64 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

“and generating for display the cluster containing the determined number of results” in col. 15:55-64 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

With respect to claim 52, Reynar teaches “52. (New) The method of claim 51, further comprising determining a size of the cluster based on the determined characteristic of the electronic device” in col. 15:55-64 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

(between 5 and 50 is a size; a cluster of search results is indistinguishable from search results). 
With respect to claim 56, Reynar teaches “56. (New) The method of claim 51, further comprising generating for display a graphic associated with a result of the one or more results” in Fig. 1 item 111 (GUI); Fig. 11A items 1112, 1114, and 1116, and Fig. 13A-B items 1300A-B.
With respect to claim 60, Reynar teaches “60. (New) The method of claim 51, wherein the characteristic of the electronic device comprises a size of the display screen of the electronic device” in col. 15:55-64 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

Claims 61-62, 66, and 70 are rejected for the same reasons above. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 53-55 and 63-65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reynar as applied to claim 52 above and further in view of Reuther US 20080109285.
With respect to claim 53, Reynar teaches characteristics of a device in col. 15:55-64 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

Reynar fails to explicitly teach 
“53. (New) The method of claim 52, further comprising: determining a change of the characteristic of the electronic device and in response to determining the change of the characteristic of the electronic device, modifying dimensions of the cluster based on the determined characteristic of the electronic device.” 
However, Reuther US 20080109285 A1 teaches “determining a change of the characteristic of the electronic device” in ¶ 100
[0100] At step 260, the results may be displayed to the user. User device specifics and/or user preferences may be considered when displaying the results to the user. For example, as mobile devices may have screen size limitations, the results item description or title may be truncated and/or otherwise modified to accommodate the user's device and/or other preferences.

(Examiner finds user preferences and/or devices specifics are settings that are detectable by a computer); 
“and in response to determining the change of the characteristic of the electronic device, modifying dimensions of the cluster based on the determined characteristic of the electronic device” in 
[0100] At step 260, the results may be displayed to the user. User device specifics and/or user preferences may be considered when displaying the results to the user. For example, as mobile devices may have screen size limitations, the results item description or title may be truncated and/or otherwise modified to accommodate the user's device and/or other preferences.

(Examiner finds the results, item description, and/or the title are each a dimension of the cluster.)
Reynar and Reuther are analogous art because they are from the same field of endeavor as the claimed invention.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the characteristics of a device taught in Reynar to include “53. (New) The method of claim 52, further comprising: determining a change of the characteristic of the electronic device and in response to determining the change of the characteristic of the electronic device, modifying dimensions of the cluster based on the determined characteristic of the electronic device” as taught by  Reuther. The motivation would have been to allow a user to easily identify relevant search results. 
With respect to claim 54, Reynar teaches characteristics of a device in col. 15:55-64 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

Reynar fails to explicitly teach 
54. (New) The method of claim 51, further comprising: determining a change of the characteristic of the electronic device; and in response to determining the change of the characteristic of the electronic device, modifying the number of results presented in the cluster displayed on the electronic device, wherein the number of results is modified for optimized navigation in the cluster

However, Reuther US 20080109285 A1 teaches “determining a change of the characteristic of the electronic device” in ¶ 100
[0100] At step 260, the results may be displayed to the user. User device specifics and/or user preferences may be considered when displaying the results to the user. For example, as mobile devices may have screen size limitations, the results item description or title may be truncated and/or otherwise modified to accommodate the user's device and/or other preferences.

(Examiner finds user preferences and/or devices specifics are settings that are detectable by a computer); 
“and in response to determining the change of the characteristic of the electronic device, modifying the number of results presented in the cluster displayed on the electronic device, wherein the number of results is modified for optimized navigation in the cluster4” in 
[0100] At step 260, the results may be displayed to the user. User device specifics and/or user preferences may be considered when displaying the results to the user. For example, as mobile devices may have screen size limitations, the results item description or title may be truncated and/or otherwise modified to accommodate the user's device and/or other preferences.

Reynar and Reuther are analogous art because they are from the same field of endeavor as the claimed invention.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the characteristics of a device taught in Reynar to include “determining a change of the characteristic of the electronic device and in response to determining the change of the characteristic of the electronic device, modifying the number of results presented in the cluster displayed on the electronic device, wherein the number of results is modified for optimized navigation in the cluster” as taught by Reuther. The motivation would have been to allow a user to easily identify relevant search results. 
With respect to claim 55, Reynar teaches “55. (New) The method of claim 54, wherein modifying the number of results comprises one of removing at least one result from the cluster and adding at least one result from the cluster” in col. 15:47-64: 
Client 102 receives (1210) the response to the search request and displays (1212) at least some of the ranked set of links. The links are displayed in an order that depends at least in part on the ratings of the documents that have previously been rated by the user and that are included in the response. In some embodiments, client 102 also displays one or more corresponding annotations previously created based on the user's input for at least some of the links to documents that have previously been annotated by the user. In some embodiments, the X highest ranked results are returned to client 102 and displayed as an ordered list, wherein X is an integer (e.g., a number between 5 and 50) that is either predefined or chosen based on various system features (e.g., the type of client device, or the size of the display or display region in which the response is to be shown) or user preferences. In some embodiments, the results are presented to the user in a number of smaller page units, each page unit containing a subset of the total number of candidates.

(A number between 5 and 50 that is chosen based on a type client device strongly suggests adding and subtracting results in the cluster based on device). 
Claims 63-65 are rejected for the same reasons above. 
‘
Claim(s) 57 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Reynar as applied to claim 51 above and further in view of Amacker US 9,875,284.
With respect to claim 57,  Reynar teaches displaying a cluster.  See above.  It appears Reynar fails to explicitly teach but Amacker US 9,875,284 teaches  “57. (New) The method of claim 5 1, further comprising determining a location of the cluster on a display screen based on the determined characteristic of the electronic device” in col. 10:53-col. 11:19
(51) Additionally, while FIGS. 4 and 5 illustrate a chalkboard interface 400 comprising ten columns 415 of search results 420 for each of the search completion options 310, those of ordinary skill in the art will appreciate that fewer or more column 415 can be included. For example, the number of columns 415 can be default-selected by the server 130, the web browser application 200, or any other application or setting of the electronic device 100 or server 130. In other embodiments, the number of columns 415 included in the chalkboard interface 400 can be set or selected by the user in a settings menu corresponding to the chalkboard interface 400. In still other embodiments, the number of columns 410 can be dynamically set or automatically set by the processor 105 of the electronic device 100 or the processor 135 of the server 130 based at least in part on a size of the display 115 of the electronic device 100, an aspect ratio of the display 115, a resolution of the display 115, a detected available real estate of the display 115, a size of the underlying interface 200 displayed on the electronic device 100, or any other parameter or setting associated with the available real estate of the display 115. Similarly, while FIGS. 4 and 5 illustrate two search results 420 for each of the columns 415 of the corresponding search completion, those of ordinary skill in the art will appreciate that the number of search results 420 displayed can be fewer or more than two. Similar to the number of columns 415, the number of search results 420 provided in the chalkboard interface 400 can be default-selected, user-selected, or dynamically or automatically selected based at least in part on parameters or settings associated with the available real estate for graphical information on the display 115

(locations of relevant clusters are based on device characteristics in that some results will be displayed in different columns (e.g. col. 2 versus col. 10) based on device characteristics (e.g. aspect ratio of device, size of device display, real estate of display device, etc.). 
Reynar and Amacker are analogous art because they are from the same field of endeavor as the claimed invention.
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the display of a cluster in Reynar to include “determining a location of the cluster on a display screen based on the determined characteristic of the electronic device” as taught by Amacker. The motivation would have been to allow a user to easily identify relevant search results.  
Claims 67 is rejected for the same reasons above. 

Claim(s) 58 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Reynar as applied to claim 51 and 61 above and further in view of Amacker as applied to claim 57 and 67 above and further in view of Ning US 20150039620 A1. 
With respect to claim 58 and claim 68,. Reynar teaches clusters.  See above. Examiner finds graphically accentuating one cluster over another clusters (i.e. accentuating one content listing over another) was well known in the art before the effective filing date of the invention.  See Yates cited in Applicant’s specification as published in ¶ 44. 
Reynar fails to explicitly teach  “comprising graphically accentuating the cluster as compared to a second cluster in response to determining that the cluster corresponds to a higher number of results than the second cluster” (emphasis on what Reynar fails to teach).   
However, Ning US 20150039620 A1 teaches “[graphically identifying] the cluster as compared to a second cluster determining that the cluster corresponds to a higher number of results than the second cluster” in ¶¶ 18-19 (emphasis added); 
[0018] In addition, a cluster transition matrix is generated in the first stage. The cluster transition matrix identifies probabilities of users transitioning between the clusters of content items (generated in the first stage described above) when viewing content items of the content sharing platform. Then, user models for each user are created in view of the clusters, where each user model identifies user preference scores of the user for at least a subset of the clusters. These user preference scores may be based on a user watch history in relation to content items in the clusters (e.g., the more content items within a cluster that are watched by a user, the higher the user preference score for the cluster). In some implementation, this first stage may be performed offline (e.g., without network connection/interaction with users of the content sharing platform).
0019] In a second stage, a personalized and continuous user playlist is generated for a user of the content sharing platform. First, a preferred cluster (from the set of clusters) is selected for the user based on the previously-generated user model and/or the cluster transition matrix from the first stage. Then, a content item within the preferred cluster is selected based on factors including, but not limited to, any previous occurrences of the content item in the user playlist, a quality of the content item, and a recency of the content item (e.g., time since upload to the content sharing platform). In addition, the user model may be dynamically adjusted based on feedback received from the user while the user is viewing the playlist. For example, the user preference score of a cluster may be adjusted based on the user's action (e.g., watch majority, like, add to favorites, dislike, skip, etc.) when viewing a content item of the cluster in the user playlist.

Reynar and Ning are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the graphical identification of a cluster as taught by Ning to include graphical accentuation of a cluster.  The motivation would have been to allow a user to easily and readily identify relevant content. 
Claim(s) 59 and 69 are rejected under 35 U.S.C. 103 as being unpatentable over Reynar as applied to claim 51 and 61 above and further in view of Amacker US 9,875,284 as applied to claim 57 and 67 above and further in view of Vaccari US 20150304437. 
With respect to claim 59 and 69, Reynar teaches a location of a cluster on a screen. See above. It appears Reynar fails to teach, but Vaccari US 20150304437 A1 teaches “(New) The method of claim 57, wherein the location of the cluster is at a position that is more prominent than a location of a second cluster on the display screen” in Fig. 7 (cluster 710 is more prominent than cluster 720 because it is more readably noticeable as the top or highest ranked cluster—see ¶ 70). 
Reynar and Vaccari are analogous art because they are from the same field of endeavor as the claimed invention. 
It would have been obvious before the effective filing date of the invention to modify the location of the cluster in Reynar to include “wherein the location of the cluster is at a position that is more prominent than a location of a second cluster on the display screen” as taught by Vaccari. 
The motivation would have been to allow a user to easily identify relevant search results.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBERT M PHILLIPS, III/Primary Examiner, Art Unit 2159                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “to be presented” is intended use and has no patentable weight.  However, even if it did have weight, Examiner finds “results to be presented in a cluster” broadly includes any related results and thus represents insignificant extra solution activity in the form of mere data gathering. 
        2 Examiner finds “circuitry” is a physical, non-transitory medium by definition. 
        3 Examiner finds when “cluster” is read broadly and consistently in light of the specification, a single cluster is indistinguishable from a ordinary set of relevant search results. However, even if the claims required some type of specialized “cluster,” Examiner finds the search results in Reynar teaches clusters in at least Figure 13A items 1300A, 1308, and 1306 and 13B items 1300B, 1328; and Fig. 11A items 1112, 1114, and 1116. 
        4 The phrase “for optimized navigation in the cluster” has no patentable weight.  Even if it did, Examiner finds that at least ¶ 100 of Reuther teaches the claimed optimization.